Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020, 09/06/2022 and 10/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Danno (US 20210194007 A1).
Regarding claim 1, Danno teaches a non-aqueous electrolyte secondary battery (Danno, Fig. 1-3, [0034], e.g., energy storage device 10 is a nonaqueous electrolyte secondary battery) comprising: 
a positive electrode (Danno, Fig. 4, [0045], e.g., positive electrode plate 410); 
a negative electrode facing the positive electrode (Danno, Fig. 4, [0045], e.g., negative electrode plate 420); and 
a non-aqueous electrolyte (Danno, Fig. 4, [0034], [0036], e.g., energy storage device 10 is a nonaqueous electrolyte secondary battery; liquid such as an electrolyte solution (nonaqueous electrolyte) is enclosed in the container 100 of the energy storage device 10), wherein: 
the positive electrode (Danno, Fig. 4, [0045], e.g., positive electrode plate 410) includes 
a positive electrode current collector (Danno, Abstract, Fig. 4, e.g., positive electrode plate (410) includes: a positive electrode substrate (411) which is electrically conductive (which is being interpreted as positive electrode current collector)), 
a positive electrode active material layer which is provided on a part of a surface of the positive electrode current collector and contains a positive electrode active material (Danno, Abstract, Fig. 4, [0046], e.g., positive electrode plate (410) includes: a positive electrode substrate (411) which is electrically conductive, and a positive electrode composite layer (414) which is formed on the positive electrode substrate (411); the positive electrode plate 410 is one in which a positive composite layer 414 containing a positive active material is formed on the surface of a long strip-like metal foil (positive substrate 411) made of aluminum), and 
an insulating layer which is provided on other parts of the surface of the positive electrode current collector and contains an inorganic filler (Danno, Fig. 4, [0051], e.g., the insulating layer 415 is formed in a region including the boundary between the positive composite layer 414 and the active material uncoated portion 411a in the positive electrode plate 410; the insulating layer 415 contains a binder and particles such as inorganic particles); 
the negative electrode (Danno, Fig. 4, [0045], e.g., negative electrode plate 420) includes 
a negative electrode current collector (Danno, Fig. 4, [0046], e.g., negative electrode plate 420 is one in which a negative composite layer 424 containing a negative active material is formed on the surface of a long strip-like metal foil (negative substrate 421) made of copper (which is being interpreted as negative electrode current collector)), and 
a negative electrode active material layer which is provided on a part of a surface of the negative electrode current collector and contains a negative electrode active material (Danno, Fig. 4, [0046], [0076], e.g., negative electrode plate 420 is one in which a negative composite layer 424 containing a negative active material is formed on the surface of a long strip-like metal foil (negative substrate 421) made of copper (which is being interpreted as negative electrode current collector); negative electrode composite layer 424 formed on the negative substrate 421 in the negative electrode plate 420 contains active material particles and a binder); and 
the insulating layer (Danno, Fig. 4, [0051], e.g., the insulating layer 415) includes 
a first insulating layer disposed along an end portion of the positive electrode active material layer (Danno, Fig. 4, [0051], e.g., the insulating layer 415 is formed in a region including the boundary between the positive composite layer 414 and the active material uncoated portion 411a in the positive electrode plate 410; (the upper insulating layer 415 is being interpreted as a first insulating layer, as shown in Fig. 4, disposed along an end portion of the positive electrode active material layer)), and 
a second insulating layer formed at a position which is separated from the first insulating layer and faces an end portion of the negative electrode active material layer (Danno, Fig. 4, [0051], e.g., the insulating layer 415; (the lower insulating layer 415 is being interpreted as a second insulating layer, as shown in Fig. 4, formed at a position which is separated from the first insulating layer and faces an end portion of the negative electrode active material layer)).
Regarding claim 2, Danno teaches wherein an average thickness of the second insulating layer is equal to or greater than a thickness of the negative electrode current collector (Danno, Fig. 4, [], [0051], e.g., negative substrate 421 (which is being interpreted as negative electrode current collector as disclosed above); the insulating layer 415; (the lower insulating layer 415 is being interpreted as a second insulating layer, as shown in Fig. 4, has a thickness equal to or greater than a thickness of the negative electrode current collector (negative substrate 421))).
Regarding claim 3, Danno teaches wherein the first insulating layer is formed to be interposed between the positive electrode current collector and the end portion of the positive electrode active material layer and to cover the end portion of the positive electrode active material layer (Danno, Fig. 4, [0051], e.g., the insulating layer 415 is formed in a region including the boundary between the positive composite layer 414 and the active material uncoated portion 411a in the positive electrode plate 410; (the upper insulating layer 415 is being interpreted as a first insulating layer, as shown in Fig. 4, is formed to be interposed between the positive electrode current collector (ositive electrode substrate 411) and the end portion of the positive electrode active material layer (positive composite layer 414) and to cover the end portion of the positive electrode active material layer)).
Regarding claim 4, Danno teaches wherein an end portion of the negative electrode on a side facing the second insulating layer is formed by a cut surface (Danno, Abstract, Fig. 4, [0051], e.g., negative electrode plate (420); the insulating layer 415 (the lower insulating layer 415 is being interpreted as a second insulating layer); (as shown in Fig. 4, an end portion of the negative electrode (negative electrode plate 420) on a side facing the second insulating layer (lower part of the insulating layer 415) is formed by a cut surface)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/919,523 in view of Danno (US 20210194007 A1).  Claims 1 and 7 of copending Application No. 16/919,523 teaches the limitations of claims 1 and 3 except the negative electrode includes a negative electrode current collector, and a negative electrode active material layer which is provided on a part of a surface of the negative electrode current collector and contains a negative electrode active material; and the insulating layer includes a first insulating layer disposed along an end portion of the positive electrode active material layer, and a second insulating layer formed at a position which is separated from the first insulating layer and faces an end portion of the negative electrode active material layer. 
However, in the same field of endeavor, Danno teaches a non-aqueous electrolyte secondary battery (Danno, Fig. 1-3, [0034], e.g., energy storage device 10 is a nonaqueous electrolyte secondary battery) comprising: 
a negative electrode (Danno, Fig. 4, [0045], e.g., negative electrode plate 420) includes 
a negative electrode current collector (Danno, Fig. 4, [0046], e.g., negative electrode plate 420 is one in which a negative composite layer 424 containing a negative active material is formed on the surface of a long strip-like metal foil (negative substrate 421) made of copper (which is being interpreted as negative electrode current collector)), and 
a negative electrode active material layer which is provided on a part of a surface of the negative electrode current collector and contains a negative electrode active material (Danno, Fig. 4, [0046], [0076], e.g., negative electrode plate 420 is one in which a negative composite layer 424 containing a negative active material is formed on the surface of a long strip-like metal foil (negative substrate 421) made of copper (which is being interpreted as negative electrode current collector); negative electrode composite layer 424 formed on the negative substrate 421 in the negative electrode plate 420 contains active material particles and a binder); and 
an insulating layer (Danno, Fig. 4, [0051], e.g., the insulating layer 415) includes 
a first insulating layer disposed along an end portion of the positive electrode active material layer (Danno, Fig. 4, [0051], e.g., the insulating layer 415 is formed in a region including the boundary between the positive composite layer 414 and the active material uncoated portion 411a in the positive electrode plate 410; (the upper insulating layer 415 is being interpreted as a first insulating layer, as shown in Fig. 4, disposed along an end portion of the positive electrode active material layer)), and 
a second insulating layer formed at a position which is separated from the first insulating layer and faces an end portion of the negative electrode active material layer (Danno, Fig. 4, [0051], e.g., the insulating layer 415; (the lower insulating layer 415 is being interpreted as a second insulating layer, as shown in Fig. 4, formed at a position which is separated from the first insulating layer and faces an end portion of the negative electrode active material layer)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of the negative electrode includes a negative electrode current collector, and a negative electrode active material layer which is provided on a part of a surface of the negative electrode current collector and contains a negative electrode active material; and the insulating layer includes a first insulating layer disposed along an end portion of the positive electrode active material layer, and a second insulating layer formed at a position which is separated from the first insulating layer and faces an end portion of the negative electrode active material layer, for the purpose of preventing short circuit between the positive electrode plate and the negative electrode plate (Danno, [0005]).  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723